t c memo united_states tax_court michael r loffer petitioner v commissioner of internal revenue respondent docket no filed date michael r loffer pro_se donald fe edwards for respondent memorandum findings_of_fact and opinion swift judge respondent determined a deficiency in petitioner’s federal_income_tax for of dollar_figure unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure after concessions the remaining issue for decision is whether for petitioner is entitled to a dependency_exemption and to a child_tax_credit with respect to his daughter findings_of_fact some of the facts have been stipulated and are so found at the time the petition was filed petitioner resided in owasso oklahoma petitioner and ms thompson petitioner’s former wife have two children john and samantha on date petitioner and ms thompson were divorced in the divorce decree it was specified that petitioner and ms thompson each were entitled to claim one of the two children as a dependent for federal_income_tax purposes specifically the divorce decree provided as follows it is further ordered adjudged and decreed that the parties shall each be entitled to claim one of the parties’ two minor children as a dependent for federal and state_income_tax purposes so long as there are two children who can be claimed commencing and each year thereafter the parties shall execute and exchange any irs document required to claim the dependent_children on or before february of each year for all of samantha then years old resided with her mother ms thompson from january through april of john then years old lived with his mother for the remainder of john lived with petitioner on her federal_income_tax return ms thompson claimed a dependency_exemption and a child_tax_credit with respect to samantha on his individual federal_income_tax return to which he attached a copy of the above divorce decree petitioner reported taxable_income of dollar_figure and petitioner claimed a dependency_exemption and a child_tax_credit with respect to samantha on their separate tax returns for neither petitioner nor ms thompson claimed john as a dependent on audit respondent denied petitioner’s claimed dependency_exemption and child_tax_credit with respect to samantha at trial respondent concedes that for petitioner is entitled to change his filing_status from single to head_of_household and that petitioner is entitled to a dependency_exemption with respect to john opinion ordinarily a taxpayer may claim a dependency_exemption with respect to a child for a particular year if the taxpayer provides more than half of the child’s support in the year for which the q4e- exemption is claimed sec_151 a where parents are divorced or separated the parent who has physical custody of a child for the greater portion of a calendar_year the custodial_parent generally is deemed to provide more than half of such child’s support in that year sec_152 a custodial_parent however may release the right to a dependency_exemption with respect to a child by declaring ina written_statement that he or she will not claim the child as a dependent for a particular year sec_152 a if the custodial_parent releases his or her right to a dependency_exemption with respect to a child the noncustodial_parent may claim the dependency_exemption for that child provided the noncustodial_parent attaches the custodial parent’s written release statement to the noncustodial parent’s tax_return sec_152 e b under sec_152 respondent issued form_8332 release of claim to exemption for child of divorced or separated parents for taxpayers to use to satisfy the written declaration requirement of sec_152 using form_8332 the custodial_parent is to provide the following the name of the child with respect to which an exemption is released the year for which the exemption is released to the noncustodial_parent signature date of signature and social_security_number of the custodial_parent and the name and social_security_number - - of the noncustodial_parent to whom the exemption is released a properly completed and filed form_8332 will entitle a noncustodial_parent to the related dependency_exemption a written_statement attached to the noncustodial parent’s tax_return other than a form_8332 that conforms to the substance of form_8332 will also be sufficient to release the dependency_exemption to the noncustodial spouse and entitle the noncustodial spouse to claim the exemption sec_1_152-4t a q a-3 temporary income_tax regs fed reg date a taxpayer may also be entitled to a tax_credit with respect to a child if among other requirements the taxpayer is entitled to a dependency_exemption with respect to the child and the child is under the age of at the close of the calendar_year for which the tax_credit is claimed sec_24 a and b with respect to samantha petitioner did not attach to his individual federal_income_tax return a form_8332 petitioner argues however that the copy of the divorce decree that he did attach to his individual federal_income_tax return substantially conforms to the substance of form_8332 and should satisfy the written declaration requirement of sec_152 petitioner therefore maintains that he is entitled to the dependency_exemption and to the tax_credit with respect to samantha -- - we agree with respondent that the divorce decree at issue here does not substantially conform to form_8332 although ms thompson signed the divorce decree in question it is not indicated in the divorce decree which child petitioner was to claim as a dependent and no year is specified petitioner is not entitled to the claimed dependency_exemption with respect to samantha for see 114_tc_184 because petitioner is not entitled to a dependency_exemption with respect to samantha for petitioner also is not allowed the claimed child_tax_credit with respect to samantha for to reflect the foregoing decision will be entered under rule
